DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 recite the limitation “a major surface.” The term "major" is a relative term which renders the claim indefinite.  The term "major" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “major” is a comparative adjective, and it is not clear what the term “major surface” is meant to be compared to. Examiner considers the limitation to include the interpretation “surface.”
Claim 2 recites the limitation “wherein the tie layer is non-tacky.” The limitation is indefinite, because it is not clear under what conditions the tackiness of the layer must be determined; for example, a material which is non-tacky at a given temperature may be tacky at a higher temperature, 
Claim 10 recites the limitation “wherein said printing.” There is insufficient antecedent basis for this limitation in the claim, which depends from Claim 1; Claim 9 recites a printing step. Examiner considers the limitation to include the interpretation wherein disposing a tie layer includes flexographic printing.
Claims 2-10, 12-13, 15-16, and 18-20 are rejected as depending from rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9-10, 12-14, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Divigalpitiya et al. (US 2015/0118457).
Regarding Claim 1, Divigalpitiya et al. (US’457) teach a method of making a buff-coated article, the method comprising the sequential steps: a) providing a substrate having a major surface [0028], wherein the substrate comprises a web or sheet [0043]; b) disposing a tie layer on at least a portion of the major surface, wherein the tie layer is disposed on a portion of the major surface 
Regarding Claim 9, US’457 teaches applying a tie layer comprising printing the tie layer onto said at least a portion of the major surface [0012].
Regarding Claim 10, US’457 teaches applying the tie layer by flexographic printing [0046].
Regarding Claim 12, US’457 teaches that the powder comprises exfoliatable particles [0003, 0031].
Regarding Claim 13, US’457 teaches that the powder may include graphite and/ or hexagonal graphite [0031].
Regarding Claim 14, US’457 teaches a buff-coated article comprising a substrate having a major surface, wherein the substrate comprises a web or sheet [0043]; a tie layer disposed on at least a portion of the major surface according to a predetermined pattern [0043]; and a buff-coated powder layer disposed on at least a portion of the tie layer [0043].  
Regarding Claim 18, the buff-coated powder layer comprises exfoliatable particles [0003, 0031].  
Regarding Claim 19, US’457 teaches that the buff-coated powder layer may comprise at least one of graphite or hexagonal boron nitride [0031].  
Regarding Claim 20, US’457 teaches that the buff-coated powder layer may comprise clay [0031].
Claim(s) 1, 12-14, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Divigalpitiya et al. (US 2013/0136923).
Regarding Claim 1, Divigalpitiya et al. (US’923) teach a method of making a buff-coated article, the method comprising the sequential steps: a) providing a substrate having a major surface, wherein the substrate comprises a web or sheet (Figs. 1A-E; [0030]); b) disposing a tie layer (release coating) on 
Regarding Claim 12, US’923 teaches that the powder comprises exfoliatable particles (Abstract).
Regarding Claim 13, US’923 teaches that the powder may include graphite and/ or hexagonal graphite [0028].
Regarding Claim 14, US’923 teaches a buff-coated article comprising a substrate having a major surface, wherein the substrate comprises a web or sheet [0030]; a tie layer disposed on at least a portion of the major surface according to a predetermined pattern (predetermined pattern inherent) (Abstract); and a buff-coated powder layer disposed on at least a portion of the tie layer (Abstract; [0027]).  
Regarding Claim 18, the buff-coated powder layer comprises exfoliatable particles (Abstract).  
Regarding Claim 19, US’923 teaches that the buff-coated powder layer may comprise at least one of graphite or hexagonal boron nitride [0028].
Regarding Claim 20, US’923 teaches that the buff-coated powder layer may comprise clay [0028].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divigalpitiya et al. (US 2013/0136923).
Regarding Claim 2, US’923 teaches that a tacky adhesive should be applied to a side opposite the tie layer (release coating). US’923 fails to characterize the tie layer as “non-tacky.” However, the issue remains as to what properties a person of ordinary skill in the art would expect a release coating to have. US’923 teaches that the release coating prevents the substrate from sticking to itself [0027]; thus, a release coating is a coating expected to permit release of the coating from the substrate and to prevent sticking. It would have been obvious to a person of ordinary skill in the art at the time of .
Claims 3-5, 7-10, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divigalpitiya et al. (US 2013/0136923) in view of Pekurovsky (US 2012/0137911).
Regarding Claims 3-5 and 7-10, besides teaching a release coating, US’923 also teaches a mixture of particles and binder (e.g. polyacrylic acid and polycarboxylic acid) [0036]. US’923 fails to teach applying a binder by applying a curable compound or applying it before buff coating particles. Pekurovsky (US’911) suggests that compositions, including free-radically- polymerizable compounds (e.g. acrylic and other carboxylic acids) and photoinitiators , may be printed (e.g. flexographic printing, Abstract) and photocured (Fig. 3; [0029, 0031]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’923 by applying the binder by printing a photopolymerizable compound, including photoinitators, and then curing the compound, because US’911 suggests that compositions, such as those suggested as a binder in US’923, can be printed and cured in this manner.
Furthermore, the combination of US’923 fails to teach sequentially applying binder as a tie layer and dry particles. However, it is prima facie obvious to perform the steps of applying binder -- which would form a tie layer -- and particles in any order or simultaneously and curing after the photocurable binder is applied.
Regarding Claim 15, besides a release layer, US’923 also teaches a binder (e.g. polyacrylic acid and polycarboxylic acid) [0036]. US’923 fails to teach at least one free-radically polymerizable (meth)acrylate compound. Pekurovsky (US’911) suggests that methacrylates, like acrylic acid, is a free-radically polymerizable compound, which can be applied to a substrate and subsequently cured (Fig. 3; [0029, 0031]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the buff-coated article of US’923 by applying a binder tie layer by first applying a free-radically i.e. tie layer) can be formed by applying a photopolymerizable compound followed by curing.
Claims 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Divigalpitiya et al. (US 2013/0136923) in view of Pekurovsky (US 2012/0137911) as applied to Claim 3 above, and further in view of Hilgers (WO 2014/207103).
Regarding Claim 6, the combination of US’923 in view of US’911 fails to teach silica nanoparticles. Hilgers (WO’103) teaches silica nanoparticles in a photocurable compound to improve coating properties (p. 10, lines 6-18), in particular to achieve a balance between adhesion and crack suppression (col. 11, lines 1-6). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’923 in view of US’911 by providing the tie layer with silica nanoparticles, because WO’103 suggests them in a curable compound to improve coating properties.
Regarding Claim 16, besides teaching a release coating, US’923 also teaches a mixture of particles and binder (e.g. polyacrylic acid and polycarboxylic acid) [0036]. US’923 fails to teach applying a binder by applying a curable compound or applying it before buff coating particles. Pekurovsky (US’911) suggests that compositions, including free-radically- polymerizable compounds (e.g. acrylic and other carboxylic acids) and photoinitiators , may be printed (e.g. flexographic printing, Abstract) and photocured (Fig. 3; [0029, 0031]). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’923 by applying the binder by printing a photopolymerizable compound, including photoinitators, and then curing the compound, because US’911 suggests that compositions, such as those suggested as a binder in US’923, can be printed and cured in this manner.
prima facie obvious to perform the steps of applying binder -- which would form a tie layer -- and particles in any order or simultaneously and curing after the photocurable binder is applied.
The combination of US’923 in view of US’911 fails to teach silica nanoparticles. Hilgers (WO’103) teaches silica nanoparticles in a photocurable compound to improve coating properties (p. 10, lines 6-18), in particular to achieve a balance between adhesion and crack suppression (col. 11, lines 1-6). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of the combination of US’923 in view of US’911 by providing the tie layer with silica nanoparticles, because WO’103 suggests them in a curable compound to improve coating properties.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346.  The examiner can normally be reached on 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712